DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of Claim 8 with regard to the outstanding rejections under 35 U.S.C. 101, rejections with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brebner et al. (US PGPUB 2018/0253296; hereinafter “Brebner”) in view of .
Claim 22:
Brebner teaches a computer-implemented method for code and data versioning for managing shared datasets in a collaborative data processing system including data files and code files, the data files including production data files, the code files including executable production code files that operate on the data files, the method comprising:
maintaining a first view having a production version of a dataset ([0037] “The approved source code repository 420 and the web-based interface allow developers to review each other's modifications to code components using a web browser and to approve or reject those changes.” Further, [0038] “A human quality assurance reviewer 432 may provide feedback relating to any new versions of code components via the web-based interface and approval of the new version can depend on these review results.”); 
a developer being associated with a second view ([0037] “The approved source code repository 420 and the web-based interface allow developers to review each other's modifications to code components using a web browser and to approve or reject those changes.”);
associating a first code file the first view ([0036] “When one developer checks out a particular version of a code component …”);
creating a temporary version of the dataset in the first view ([0038] “After modifying the code component A version 1.2, for example to correct a bug, the coder 422 pushes the modified code component A back into the collaborative code 
associating a second code file with the second view ([0028] “when an individual source code component is changed it can be recompiled and if an associated header file is changed … the newly-introduced changes carry through to all the relevant code components of the software kit,” wherein the ‘header file’ includes an instruction which effectively automatically serves to read the sets of data files associated with the code component in the ‘first view’, in order to propagate the newly-introduced changes through to all the relevant code components.).

With further regard to Claim 22, Brebner does not teach the following, however, Karpistsenko teaches:
the first code file including code that modifies the dataset ([0010] “First computational model version information comprising a first set of execution events associated with generating the first output data using the computational model and the first set of one or more parameters may be generated and/or otherwise stored.”); and 
the second code file including an instruction to read the dataset from the first view without identifying a specific version of the dataset from the first view; and upon execution of the code file in the second view, automatically reading from the temporary dataset associated with the task based on the association of the temporary dataset with the task ([0011] “a second set of one or more parameters may be generated. The second set of one or more parameters may be generated based on user and/or system specified parameters. In further embodiments, the second set of one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Brebner with the data versioning as taught by Karpistsenko in order “facilitate management of experiments, methods, models, and/or algorithms consistent with embodiments disclosed herein” (Karpistsenko [0108]).

With further regard to Claim 22, Brebner in view of Karpistsenko does not teach the following, however, Cullen teaches
creating a task for the developer, the task being associated with the second view; ([0029] “Mapping record generator 350 stores mapping records in fifth data store 355. Advantageously, a set of mapping records associate a section(s) of code that is changed and a section(s) of documentation that is changed under the same work item,” wherein the ‘work item’ is the ‘task’ and further wherein the ‘work item’ is associated 
associating a first code file with the task, associating the temporary version of the dataset with the task; associating a second code file with the task ([0030] “the user uses client computer 305 to send data comprising a changed code file, a changed documentation file, and an associated work item identifier (e.g., 4000) to server computer 310,” wherein the ‘work item’ associates changed code with a ‘work item’ identifier via a mapping. [0035] “at step 405, version control system 320 updates the server-held versions in third data store 325.” [0036] “At step 410, coordinator 315 invokes linking system 330 to create a link between the code file that was changed by the user and the documentation file that was changed by the user under the work item.”); and
upon execution of the code file in the second view, automatically reading from the temporary dataset associated with the task based on the association of the temporary dataset with the task ([0024] “In the example herein, the changes are associated with a change item which has an identifier, such as a work item that is associated with a changed function in the code.” [0172] “proximate changes committed under the same work item have been retrieved.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Brebner in view of Karpistsenko with the user tasks as taught by Cullen as this “allows a user to have an overview of the impact on one file of changes made to another file” (Cullen [0088]).

Claim 23:
Brebner in view of Karpistsenko and Cullen teaches the method of claim 22, and Brebner teaches further comprising: 
placing locks on the first code file in the first view and the second code file in the second view ([0036] “FIG. 4 is an example collaborative code development program workflow … implemented using the software kit release managing program 184 … When one developer checks out a particular version of a code component it may then be locked by the version control program 410 so that concurrent changes to the code being made by a different developer can be prevented,” wherein the ‘code component’ is modified and later deployed to a production environment, and as such has been interpreted as being a ‘production code file’.).

Claim 24:
Brebner in view of Karpistsenko and Cullen teaches the method of claim 23, and Brebner further teaches:
wherein placing the locks on the first and second code files comprises checking out the first and second code files from a source control system ([0036] “FIG. 4 is an example collaborative code development program workflow … implemented using the software kit release managing program 184 … When one developer checks out a particular version of a code component it may then be locked by the version control program 410 so that concurrent changes to the code being made by a different developer can be prevented,” wherein the ‘code component’ is modified and later 

Claim 25:
Brebner in view of Karpistsenko and Cullen teaches the method of claim 22, and Brebner teaches further comprising: 
receiving, from the developer, a request to commit changes made to the first and second code files; and checking the first and second code files into a source control system ([0036] “A version control program 410 is used to keep track of code components and their revisions by assigning them version numbers when they are checked into an approved source code repository 420,” wherein the ‘check in’ of code components, i.e. both source code and data files, is also known as ‘committing’.).
changing the temporary dataset to be a latest dataset; and terminating the task ([0038] “the coder 422 pushes the modified code component A back into the collaborative code development program 400, where it is assigned an new version number by the version control program 410, becoming code component A version 1.3. Once checked back into the approved source code repository 420 … A continuous integration build server 430 may be used to check that the newly submitted code component A version 1.3 integrates properly when compiled and linked with other software components of a software kit with which it is associated,” wherein the version numbers assigned to the newly ‘checked in’ code components will necessarily designate them as being the latest version.).

Response to Arguments
With respect the Applicant’s first arguments, see Pages 9-10 of the Remarks filed November 25, 2020, with respect to Claims 1-21 have been fully considered and are persuasive.  The rejections of Claims 1-21 have been withdrawn. 

With respect the Applicant’s further arguments, see Pages 10-11 of the Remarks, with respect to Claims 22-25, these arguments have been fully considered but they are not persuasive.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicant has merely stated with regard to Independent Claim 22, Page 11 Paragraph 1 of the Remarks, that “Applicant respectfully submits that the Brebner, Karpistsenko, and Cullen do not, by themselves, suggest such a collaborative data processing system.”

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method for code and data versioning.  More specifically, independent claims 1, 8 and 15 recite receiving a by a user to modify a given production code file, establishing a task for the user, placing a lock on the given production code file, storing a modified .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194